NOTE: This order is n0npreceder1tia1.
United States Court of AppeaIs
for the FederaI Circuit
CAMERON INTERNATIONAL TRADlNG
COMPANY, INC. (DOING BUSINESS AS CARSON
OPTICAL) AND LEADING EXTREME OPTIMIST
INDUSTRIES LIMITED,
Plaintiffs-Appellees,
V.
HAWK IMPORTERS, INC., SHYAM BAHETI, AND
RAM BAHETI,
Defendan,ts~Appellants.
2011-1116
Appeal from the United States DiStrict C0urt for the
Eastern District of NeW Y0rk in case n0. 03-CV-2496,
Judge J0anna Seybert.
ON MOTION
ORDER
HaWk Imp0rters, Inc., Shyam Baheti, and Ram Ba-
heti move for a 14-day extension of ti111e, until February
22, 2011, to Ele their brief.
Acc0rdingly,

CAMERON INTL v. HAWK IMPORTERS 2
IT IS ORDERED THATC
The motion is granted.
FOR THE COURT
FEB 0 7 2011 /s/ Jan H0rbaly
Date Jan H0rba1y
C1erk
cc: J0hn J. Lynch, Esq.
J. Cu1'tis Edm0nds0n, Esq.
FILED
321 
FEB 0 7 -2011
JAl‘| HDRBALY
¢LBI!